Appeals (1) from an order of the Supreme Court (Harlem, J.), entered November 20, 1989 in Broome County, upon a decision of the court in favor of defendants, and (2) from the judgment entered thereon.
Supreme Court was faced with differing accounts of the accident given by various witnesses; this merely raised questions of fact and credibility. The court, having heard and seen the witnesses, decided that plaintiff had failed to sustain his burden of proving liability on the part of defendants. Since the findings of the court are sufficiently supported in the record and are not contrary to law, we decline to disturb its decision even if there may have been some evidence supporting a different conclusion (see, Matter of Cristo, 86 AD2d 700; see also, Parone v Rivers, 84 AD2d 686).
Order and judgment affirmed, with costs. Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur.